Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,777,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Estipona (US 6,795,973) does not teach nor suggest in detail the limitations of “one or more physical processors configured by machine-readable instructions to: obtain feature information of multiple video clips, the feature information including feature values that characterize features of the multiple video clips, the features of the multiple video clips including visuals captured within the multiple video clips, wherein the feature information includes first feature information of a first video clip, second feature information of a second video clip, and third feature information of a third video clip, further wherein the first video clip is selected as a first segment of a video edit of the video content: iteratively select at least some of the multiple video clips as other segments of the video edit based on the feature information and recommended feature information, the recommended feature information for next segment of the video edit determined based on processing, through a recurrent neural network, the feature information of a video clip previously selected for inclusion in the video edit as an adjacent segment of the next segment, the recommended feature information including feature values that characterize recommended features of a video clip to be selected for inclusion in the video edit as the next segment, the recurrent neural network using the feature information from multiple ones of prior video clip selections to output the recommended feature information; and generate video edit information, the video edit information defining the video edit of the video content, the video edit having a progress
length, the video edit including the selected video clips as the segments of the video edit” as recited in Independent claim 1 and similarly claimed in independent method claim 11 (In re pages 15-18 in remarks filed on 3/12/2020 of parent application 15/933,008). Grundmann teaches an automatic video editing system that selects a set of candidate video clips based on a transition score calculated between video clips. The feature information used in Grundmann relates more generically towards the score calculated for a candidate clip and is not the same as a feature information characterizing the visuals that are captured within the video clips. Whereas, as stated above, Applicant’s claimed invention is towards the use of not only the visual information to make recommendations for a next video segment, the neural network performs the steps iteratively to recommend visual for a next segment in a video edit based on visual of a last video clip selected for inclusion in the video edit as an adjacent segment of the next video segment to be filled and visual information using the feature information from multiple ones of prior video clip selections. 
Furthermore, the claim limitations “one or more physical processors configured by machine-readable instructions to: obtain feature information of multiple video clips, the feature information including feature values that characterize features of the multiple video clips, the features of the multiple video clips including visuals captured within the multiple video clips, wherein the feature information includes first feature information of a first video clip, second feature information of a second video clip, and third feature information of a third video clip, further wherein the first video clip is selected as a first segment of a video edit of the video content: iteratively select at least some of the multiple video clips as other segments of the video edit based on the feature information and recommended feature information, the recommended feature information for next segment of the video edit determined based on processing, through a recurrent neural network, the feature information of a video clip previously selected for inclusion in the video edit as an adjacent segment of the next segment, the recommended feature information including feature values that characterize recommended features of a video clip to be selected for inclusion in the video edit as the next segment, the recurrent neural network using the feature information from multiple ones of prior video clip selections to output the recommended feature information; and generate video edit information, the video edit information defining the video edit of the video content, the video edit having a progress length, the video edit including the selected video clips as the segments of the video edit” in claims 1 and 11 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481